FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                OCT      5 2009
                                                                                   NANCY MAYER WHITTINGTON CLERK
JEROME JULIUS BROWN, SR.,                                                                U.S. DISTRICT COURT'


               Plaintiff,

        v.                                             Civil Action No. tJ~      1~92

JERRY D. MILLER, ESQ.,

               Defendant.

                                   MEMORANDUM OPINION

        This matter comes before the Court on plaintiffs application to proceed in forma pauperis

and pro se complaint. The Court will grant the application and dismiss the complaint.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        Plaintiffs complaint fails to accomplish the basic purpose of Rule 8(a). It purports to be

a civil complaint against an attorney, but neither the nature of his claim nor the relief he is

seeking is articulated in the pleading and its many attachments. Accordingly, the complaint will

be dismissed without prejudice for failure to comply with Fed. R. Civ. P. 8(a). An Order

consistent with this Memorandum Opinion will be issued separately on this date.

                                                 [;(~               5     ){vcJ~
DATE:   1/;2- y/tf~                            United States District Judge




                                                                                                                   :3